EXHIBIT 10.1

FIRST AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is entered into effective as of the 4th day of
December, 2014, by and between SOUTHLAKE TEXAS MEDICAL DEVELOPMENT, LP, a Texas
limited partnership (“Seller”), and GAHC3 SOUTHLAKE TX HOSPITAL, LLC, a Delaware
limited liability company (“Buyer”).
RECITALS:
A.    Seller and Buyer entered into that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated November 18, 2014 (the “Contract”), involving
certain real property located at 421 E. State Highway 114, Southlake, Tarrant
County, Texas 76092, and being more particularly described in the Contract.
B.    Buyer and Seller desire to amend the Contract in certain respects, as set
forth below.
C.    All capitalized terms used but not defined in this Amendment shall have
the meaning ascribed to them in the Contract.
AGREEMENTS:
FOR TEN DOLLARS AND OTHER GOOD AND VALUABLE CONSIDERATION THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, Buyer and Seller hereby agree as
follows:
1.    Disbursement of Holdback Funds. Section 13(b) of the Contract is hereby
amended and restated in its entirety to read as follows:
(b)    Disbursement of Holdback Funds.
(i)    Subject to the terms of Section 13(b)(iii), fifty percent (50%) of the
Holdback Funds shall be released by Escrow Holder to Seller at such time as
(x) the Coverage Ratio for any Test Period following the Close of Escrow is at
least 2.0:1 (the “Initial Qualifying Test Period”), and (y) Buyer delivers to
Escrow Holder written confirmation that fifty percent (50%) of the Holdback
Funds are to be released to Seller. Following the occurrence of the Initial
Qualifying Test Period and the release of fifty percent (50%) of the Holdback
Funds, and subject to the terms of Section 13(b)(iii), the remaining balance of
the Holdback Funds shall be released by Escrow Holder to Seller at such time as
(A) the Coverage Ratio for any Test Period following the Initial Qualifying Test
Period (the “Second Qualifying Test Period”) is at least 2.0:1, (B) Seller has
satisfied the Physician Lease Guarantee Condition (as defined below), and
(C) Buyer delivers to Escrow Holder written confirmation that fifty percent
(50%) of the Holdback Funds are to be released to Seller. Escrow Holder shall
not release any portion of the Holdback Funds until it has received

1

--------------------------------------------------------------------------------



written confirmation from Buyer that Seller is entitled to receive such portion
of the Holdback Funds pursuant to the terms of this Section 13(b)(i).
(ii)    Promptly following Buyer’s receipt of Seller’s written request, which
shall not be made more frequently than quarterly, Buyer shall deliver to Seller
the Buyer’s calculation of the Coverage Ratio for the Test Period(s) covered by
Seller’s written request. If (x) Buyer’s calculation of the Coverage Ratio for
any Test Period following the Close of Escrow is at least 2.0:1 and (y) with
respect to the Second Qualifying Test Period only, Seller has satisfied the
Physician Lease Guarantee Condition, then Buyer shall deliver confirmation of
same to Seller and Escrow Holder and Escrow Holder thereafter shall release the
relevant portion of the Holdback Funds directly to Seller upon Seller’s demand,
without the necessity of the execution of any further instructions by either
Buyer or Seller. If Buyer’s calculation of the Coverage Ratio for any Test
Period following the Close of Escrow is less than 2.0:1, Seller shall have a
period of ten (10) business days following receipt of Buyer’s calculation of the
Coverage Ratio for such Test Period(s) within which to submit the determination
of the calculation of the Coverage Ratio for such Test Period(s) to binding
arbitration by delivering written notice of such election to Buyer prior to the
expiration of such ten (10) business day period. If Seller timely elects to
submit the determination of the Coverage Ratio to binding arbitration, then
(A) the Holdback Funds shall be retained in Escrow and (B) the parties shall
utilize the process set forth in Schedule 13 to determine the Coverage Ratio for
the applicable Test Period(s). If (X) pursuant to Schedule 13 it is determined
that the Coverage Ratio was at least 2.0:1 for the applicable Test Period(s) and
(Y) with respect to the Second Qualifying Test Period only, Seller has satisfied
the Physician Lease Guarantee Condition, then Buyer shall send written
confirmation of same to Escrow Holder and instruct Escrow Holder to release the
applicable portion of the Holdback Funds to Seller. If pursuant to Schedule 13
it is determined that the Coverage Ratio was less than 2.0:1 for the applicable
period, then the Holdback Funds shall be retained in Escrow and thereafter
disbursed pursuant to this Section 13(b).
(iii)    Notwithstanding the terms of Sections 13(b)(i) and (ii), if as of and
on the Escrow Release Date, (x) any portion of the Holdback Funds have not been
released to Seller by the Escrow Release Date, (y) the parties are not then in
the process of utilizing Schedule 13 to determine the Coverage Ratio for any
Test Period that ended on or prior to the Escrow Release Date, and (z) with
respect to the Second Qualifying Test Period only, Seller has not then satisfied
the Physician Lease Guarantee Condition, then upon Buyer’s written demand
therefor to Escrow Holder and Seller, Escrow Holder shall release the Holdback
Funds or the portion thereof still held by Escrow Holder to Buyer.
Notwithstanding anything herein to the contrary, however, if as of and on the
Escrow Release Date, the parties are in the process of utilizing Schedule 13 to
determine the Coverage Ratio for any Test Period that ended on or prior to the
Escrow Release Date, then Escrow Holder shall continue to hold the Holdback
Funds then in its possession until such time as it receives from Buyer
confirmation that Seller is entitled to receive the Holdback Funds (or any
portion thereof) pursuant to the terms of this Section 13.
2.    Defined Terms. Section 13(d) of the Contract is hereby amended to insert
the following definitions and the end thereof:
(xi)    “Physician Investor(s)” shall mean each owner of “Class A Units” of
membership interest in Hospital Tenant as of the Close of Escrow.
(xii)    “Physician Investor Guarantee(s)” shall mean the Limited Lease Guaranty
agreement in favor of Hospital Tenant in substantially the form attached to the

2

--------------------------------------------------------------------------------



Hospital Lease as Exhibit D, whereby each Physician Investor guarantees such
obligations as are selected by Hospital Tenant and listed on Schedule A thereto.
(xiii)    “Physician Lease Guarantee Affirmation(s)” shall mean an amendment to,
or other affirmation or re-certification of, a Physician Investor Guarantee,
pursuant to which the obligated Physician Investor (a) ratifies and confirms
such Physician Investor’s obligations under the Physician Lease Guaranty, (b)
agrees that the Hospital Lease shall be listed on Schedule A to such Physician
Investor Guarantee, and (c) confirms the maximum liability amount of such
Physician Investor under such Physician Investor Guaranty and agrees that such
amount shall be listed on Schedule B to such Physician Investor Guarantee.
(xiv)    “Physician Lease Guarantee Condition” shall mean that Seller has
delivered or caused Hospital Tenant to deliver to Buyer Physician Lease
Guarantee Affirmations from Physician Investors representing not less than forty
percent (40%) of the aggregate maximum liability amount of all Physician
Investor Guarantees. For the avoidance of doubt, Seller and Buyer stipulate and
agree that the aggregate maximum liability amount of all Physician Investor
Guarantees is $24,806,250.
3.    Counterparts; Delivery. This Amendment may be executed (a) by facsimile
transmission or other electronic means, the same of which will be treated as an
original and (b) in one or more counterparts, each of which shall be deemed an
original and all of which combined shall constitute one and the same instrument.
Executed copies of this Amendment may be delivered by facsimile or email (in PDF
format), and the same shall have the same validity as if they were delivered in
person.
4.    No Further Changes. Except as expressly amended hereby, all other terms
and conditions of the Contract are and shall remain in full force and effect.


[The Remainder of this Page is Intentionally Left Blank.]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment effective as
of the day and year first written above.


SELLER:
 
SOUTHLAKE TEXAS MEDICAL DEVELOPMENT, LP,
a Texas Limited Partnership
 
By: Southlake Texas Medical Devemopment GP, LLC,
        a Texas limited liability company,
        its general partner
 
        By: /s/ Jim Williams, Jr.            
                    Jim Williams, Jr.            
                    Manager                        
 
        By: /s/ Derrick N. Evers          
                     Derrick N. Evers         
                     Manager                      
 
 

BUYER:
 
GAHC3 SOUTHLAKE TX HOSPITAL, LLC,
a Delaware limited liability company
 
By: GRIFFIN-AMERICNA HEALTHCARE REIT III HOLDINGS, LP,
         a Delaware limited partnership,
         Its Sole Member,
 
         By: GRIFFIN-AMERICNA HEALTHCARE REIT III, INC.,
                 a Maryland corporation,
                 Its General Partner,
 
                 By: /s/ Danny Prosky                
                 Name:     Danny Prosky            
                 Title:      President and Chief Operating Officer








4